EXHIBIT 10.2







GUARANTY AGREEMENT
Dated as of August 8, 2019
of
THE GUARANTORS PARTY HERETO
FROM TIME TO TIME


        











--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION    HEADING        PAGE
SECTION 1.
GUARANTY.    1

SECTION 2.
OBLIGATIONS ABSOLUTE.    3

SECTION 3.
WAIVER.    4

SECTION 4.
OBLIGATIONS UNIMPAIRED.    4

SECTION 5.
SUBROGATION AND SUBORDINATION.    5

SECTION 6.
REINSTATEMENT OF GUARANTY.    6

SECTION 7.
RANK OF GUARANTY.    7

SECTION 8.
MAINTENANCE OF EXISTENCE.    7

SECTION 9.
REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.7

Section 9.1. Organization; Power and Authority.    7
Section 9.2. Authorization, Etc.    7
Section 9.3. Governmental Authorizations, Etc.    7
Section 9.4. Information Regarding the Company.    8
Section 9.5. Compliance With Laws, Other Instruments, Etc.    8
SECTION 10
COVENANTS    8

SECTION 11.
TERM OF GUARANTY AGREEMENT.    8

SECTION 12.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.    8

SECTION 13.
AMENDMENT AND WAIVER.    9

Section 13.1. Requirements.    9
Section 13.2. Solicitation of Holders of Notes.    9
Section 13.3. Binding Effect.    9
Section 13.4. Notes Held by Company, Etc.    10
SECTION 14.
NOTICES.    10

SECTION 15.
MISCELLANEOUS.    10

Section 15.1. Successors and Assigns; Joinder.    10
Section 15.2. Severability.    10
Section 15.3. Construction.    11
Section 15.4. Further Assurances.    11
Section 15.5. Governing Law.    11


- i -

--------------------------------------------------------------------------------





Section 15.6. Counterparts.    11
Section 15.7. Jurisdiction and Process; Waiver of Jury Trial.    11
Section 15.8. Reproduction of Documents.    12









- ii -

--------------------------------------------------------------------------------





GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated as of August 8, 2019 (this “Guaranty Agreement”),
is made by each of the undersigned (each a “Guarantor” and, together with each
of the signatories hereto and any other entities from time to time parties
hereto pursuant to Section 15.1 hereof, the “Guarantors”), in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    GREEN BRICK PARTNERS, INC., a Delaware corporation (the “Company”), is
entering into a Note Purchase Agreement dated the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Note
Agreement”), with the other Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
Capitalized terms used herein have the meanings specified in the Note Agreement
unless otherwise defined herein.
II.    The Company has authorized the issue and sale, pursuant to the Note
Agreement, of 4.00% Senior Notes due August 8, 2026 in the aggregate principal
amount of $75,000,000 (as amended, restated, supplemented or otherwise modified
from time to time, together with any notes issued in substitution therefor, the
“Notes”).
III.    It is a condition to the agreement of each applicable Purchaser to
purchase the Notes that this Guaranty Agreement shall have been executed and
delivered by the Guarantors and shall be in full force and effect.
IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The board of
directors (or similar governing body) of each Guarantor has determined that the
incurrence of such obligations is in the best interests of such Guarantor.
NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes in accordance with
the Note Agreement, each Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:
SECTION 1.GUARANTY.
Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, the applicable Make-Whole Amount in
respect of, and interest on (including, without limitation, any Make-Whole
Amount due and payable after, and interest accruing after, the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise),
(b) any other sums which may become due under the terms and


- 1 -

--------------------------------------------------------------------------------





provisions of the Notes, the Note Agreement, the other Note Documents or any
other instrument referred to therein, and (c) the due and punctual performance
of all covenants, agreements, liabilities, and other obligations of the Company
or any other Guarantor under any Note Documents or any other document or
instrument referred to therein (all such obligations described in clauses (a)
through (c) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and performance and not of collectability and is in no way conditional
or contingent upon any attempt to collect from the Company or any other
guarantor of the Notes (including, without limitation, any other Guarantor
hereunder) or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, each Guarantor agrees to pay the same when due to the holders
entitled thereto, without demand, presentment, protest or notice of any kind, in
lawful money of the United States of America, pursuant to the requirements for
payment specified in the Notes, the Note Agreement, or the other Note Documents.
Each default in payment of any of the Guaranteed Obligations shall give rise to
a separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. Each Guarantor agrees that the Notes may (but
need not) make reference to this Guaranty Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees and
expenses) which such holder may incur or be subject to as a consequence, direct
or indirect, of (x) any breach by such Guarantor, by any other Guarantor or by
the Company of any warranty, covenant, term or condition in, or the occurrence
of any default under, this Guaranty Agreement, the Notes, the Note Agreement,
the other Note Documents or any other instrument referred to therein, together
with all expenses resulting from the compromise or defense of any claims or
liabilities arising as a result of any such breach or default, (y) any legal
action commenced to challenge the validity or enforceability of this Guaranty
Agreement, the Notes, the Note Agreement, the other Note Documents or any other
instrument referred to therein and (z) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Guaranty Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes, the Note Agreement, or the other Note Documents.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers, the holders (by their acceptance of this Guaranty
Agreement, and on behalf of themselves and their successors and assigns) and
each Guarantor hereby agrees that if at any time the Guaranteed Obligations
exceed the Maximum Guaranteed Amount determined as of such time with regard to
such Guarantor, then this Guaranty Agreement shall be automatically amended to
reduce the Guaranteed Obligations to the Maximum Guaranteed Amount. Such
amendment shall not require the written consent of any Guarantor or any holder
and shall be deemed to have been automatically consented to by each Guarantor
and each holder. Each Guarantor agrees that the Guaranteed Obligations may at
any time exceed the Maximum Guaranteed Amount without affecting or impairing the
obligation of such Guarantor. “Maximum Guaranteed Amount” means as of the date
of determination with respect to a Guarantor, the lesser of (a) the amount of
the Guaranteed Obligations outstanding on such date


- 2 -

--------------------------------------------------------------------------------





and (b) the maximum amount that would not render such Guarantor’s liability
under this Guaranty Agreement subject to avoidance under Section 548 of the
United States Bankruptcy Code (or any successor provision) or any comparable
provision of applicable state law.
SECTION 2.    OBLIGATIONS ABSOLUTE.
The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement, the other Note Documents or any other instrument
referred to therein, shall not be subject to any counterclaim, setoff, deduction
or defense based upon any claim such Guarantor may have against the Company or
any holder or otherwise, and shall remain in full force and effect until the
payment in full in cash of all of the Guaranteed Obligations (subject to
reinstatement as set forth in Section 6), without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement, the other Note
Documents or any other instrument referred to therein (it being agreed that the
obligations of each Guarantor hereunder shall apply to the Notes, the Note
Agreement, the other Note Documents or any such other instrument as so amended,
modified, supplemented or restated) or any assignment or transfer of any thereof
or of any interest therein, or any furnishing, acceptance or release of any
security for the Notes or the addition, substitution or release of any other
Guarantor or any other entity or other Person primarily or secondarily liable in
respect of the Guaranteed Obligations; (b) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of the Notes, the
Note Agreement, the other Note Documents or any other instrument referred to
therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; (g) the absence of any attempt by any holder to collect
the Guaranteed Obligations or any portion thereof from the Company, any other
Guarantor, any other guarantor of all or any portion of the Guaranteed
Obligations or any other Person or other action to enforce the same, (h) any
action taken by any holder that is authorized by this Guaranty, (i) reserved,
(j) reserved, (k) any mortgage, indenture, lease, contract, or other agreement
(including without limitation any agreement with members or stockholders or
other equity interest holders of such Guarantor, as applicable), instrument or
undertaking to which any Guarantor or the Company is a party or which purports
to be binding on or affect any such Person or its assets, or (l) any other event
or circumstance which might otherwise constitute a legal or equitable discharge
or defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Guarantor or to any
subrogation, contribution or reimbursement rights any Guarantor may otherwise
have. Each Guarantor covenants that its obligations hereunder shall not be
discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.


- 3 -

--------------------------------------------------------------------------------





SECTION 3.    WAIVER.
Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement, the other Note Documents or any other instrument
referred to therein, and of any of the matters referred to in Section 2 hereof,
(b) all notices which may be required by statute, rule of law or otherwise to
preserve any of the rights of any holder against such Guarantor, including,
without limitation, presentment to or demand for payment from the Company or any
Guarantor with respect to any Note, notice to the Company or to any Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company, (c) any right to require
any holder to enforce, assert or exercise any right, power or remedy including,
without limitation, any right, power or remedy conferred in the Note Agreement,
the other Note Documents or the Notes, (d) any requirement for diligence on the
part of any holder, (e) any defense arising by reason of (i) the incapacity,
lack of authority or any disability or other defense of the Company, including,
without limitation, any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto, or (ii) the cessation of the liability of the
Company from any cause (other than a defense of payment, unless the payment on
which such defense is based was or is subsequently invalidated, declared to be
fraudulent or preferential, otherwise avoided and/or required to be repaid to
the Company or any Guarantor, as the case may be, or the estate of any such
party, a trustee, receiver or any other Person under any bankruptcy law, state
or federal law, common law or equitable cause, in which case there shall be no
defense of payment with respect to such payment), (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal, (g) any defense based upon any holder’s errors or omissions in the
administration of the Guaranteed Obligations (h) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty,
and (i) any other act or omission or thing or delay in doing any other act or
thing which might in any manner or to any extent vary the risk of such Guarantor
or otherwise operate as a discharge of such Guarantor or in any manner lessen
the obligations of such Guarantor hereunder.
Each Guarantor agrees that no holder shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Guaranteed Obligations.
SECTION 4.    OBLIGATIONS UNIMPAIRED.
Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement, the other Note Documents or any other instrument referred to therein;
(b) to change any of the representations, covenants, events of default or any
other terms or conditions of or pertaining to the Notes, the Note Agreement, the
other Note Documents or any other instrument referred to therein, including,
without limitation, decreases or increases in amounts of principal, rates of
interest, the Make-Whole Amount or any other obligation; (c) to take and hold
security for the payment of the Notes, the Note Agreement, the


- 4 -

--------------------------------------------------------------------------------





other Note Documents or any other instrument referred to therein, for the
performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
(g) assign this Guaranty in part or in whole in connection with any assignment
of the Guaranteed Obligations or any portion thereof, and (g) to apply any sums,
by whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SECTION 5.    SUBROGATION AND SUBORDINATION.
(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been performed and indefeasibly paid in
full in cash.
(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the equal and ratable benefit of the holders of Notes and the
holders of all other Indebtedness and other obligations permitted pursant to the
Note Agreement of the Company guaranteed by such Guarantor on a pari passu basis
with the Guaranteed Obligations solely to the extent that the agreement by which
such Guarantor has guaranteed such other Indebtedenss and obligations expressly
provides that if such Guarantor is required to turn over any similar payment to
the lenders or representative of such other Indebtedness or obligations, such
payment will also be held by the lenders or such representative for the equal
and ratable benefit of the holders of the


- 5 -

--------------------------------------------------------------------------------





Notes (“Pari Passu Indebtedness”) (and the holders of Notes together with the
holders of the Pari Passu Indebtedness, the “Beneficiaries”) and the proceeds
thereof shall be paid over to the Beneficiaries promptly, in the form received
(together with any necessary endorsements) for application to the Guaranteed
Obligations and the Pari Passu Indebtedness, ratably, in accordance with the
respective amounts of such Guaranteed Obligations and Pari Passu Indebtedness
(whether matured or unmatured) at the time held by such Beneficiaries, but
without reducing or affecting in any manner the liability of any Guarantor under
this Guaranty Agreement.
(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Beneficiaries and shall be
paid over to the Beneficiaries promptly, in the form received (together with any
necessary endorsements) for application to the Guaranteed Obligations and the
Pari Passu Indebtedness, ratably, in accordance with the respective amounts of
such Guaranteed Obligations and Pari Passu Indebtedness (whether matured or
unmatured) at the time held by such Beneficiaries, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.
(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this Section
5) are knowingly made in contemplation of such benefits.
(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value as to any
Guarantor, its “Proportionate Share”), such paying Guarantor shall, subject to
Section 5(a) and 5(b), be entitled to contribution from any Guarantor that has
not paid its Proportionate Share of the Guaranteed Obligations. Any amount
payable as a contribution under this Section 5(e) shall be determined as of the
date on which the related payment is made by such Guarantor seeking contribution
and each Guarantor acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Guarantor to the holders of
the Notes hereunder or under the Notes, the Note Agreement, the other Note
Documents or any other document, instrument or agreement executed in connection
therewith, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.
SECTION 6.    REINSTATEMENT OF GUARANTY.
This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other


- 6 -

--------------------------------------------------------------------------------





guarantors or any part of its or their property, or otherwise, all as though
such payments had not been made.
SECTION 7.    RANK OF GUARANTY.
All payment obligations of each Guarantor under this Guaranty Agreement in
respect of the Notes and this Guaranty Agreement shall be maintained (i) at a
rank pari passu with all payment obligations of such Guarantor under this
Guaranty Agreement and the Notes guaranteed thereby without any preference among
themselves and (ii) not less than pari passu in respect of all other
Indebtedness (actual or contingent) of such Guarantor.
SECTION 8.    MAINTENANCE OF EXISTENCE.
So long as any of the Notes are outstanding, each Guarantor agrees that, unless
the Required Holders otherwise consent in writing, subject to Section 10.4 of
the Note Agreement, each Guarantor will at all times preserve and keep in full
force and effect its existence.
SECTION 9.    REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.
Each Guarantor represents and warrants to each holder as follows:
Section 9.1.     Organization; Power and Authority. Such Guarantor is a
corporation, limited partnership or limited liability company, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and such Guarantor is duly qualified as a
foreign corporation, limited partnership or limited liability company, as
applicable, and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Such
Guarantor has all requisite corporate, limited partnership or limited liability
company, as applicable, power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty
Agreement and the other Note Documents to which it is a party and to perform the
provisions hereof and thereof.
Section 9.2.     Authorization, Etc. The execution, delivery and performance by
such Guarantor of each Note Document to which it is a party are within such
Guarantor’s corporate, limited liability company or partnership, as applicable,
power and have been duly authorized by all necessary corporate, limited
liability or partnership, as applicable action on the part of such Guarantor.
This Guaranty Agreement and each other Note Document to which such Guarantor is
a party constitute a legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with their respective terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 9.3.     Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in


- 7 -

--------------------------------------------------------------------------------





connection with the execution, delivery or performance by such Guarantor of this
Guaranty Agreement or any other Note Document to which it is a party.
Section 9.4.     Information Regarding the Company. Such Guarantor now has and
will continue to have independent means of obtaining information concerning the
operations, financial condition and business of the Company. No holder shall
have any duty or responsibility to provide such Guarantor with any credit or
other information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. Such Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to (a)
the due execution, validity, effectiveness or enforceability of any instrument,
document or agreement evidencing or relating to any of the Guaranteed
Obligations or any loan or other financial accommodation made or granted to the
Company, (b) the validity, genuineness, enforceability, existence, value or
sufficiency of any property securing any of the Guaranteed Obligations or the
creation, perfection or priority of any lien or security interest in such
property or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties, if any, with respect to any of the Guaranteed
Obligations.
Section 9.5.     Compliance With Laws, Other Instruments, Etc. The execution,
delivery and performance by each Guarantor of this Guaranty Agreement and the
other Note Documents to which it is a party will not (a) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of such Guarantor or any of its Subsidiaries
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, organizational documents, or any other agreement or instrument
to which such Guarantor or any of its Subsidiaries is bound or by which such
Guarantor or any of its Subsidiaries or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to such Guarantor or any
of its Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any of
its Subsidiaries.
SECTION 10.    RESERVED.
SECTION 11.    TERM OF GUARANTY AGREEMENT.
This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash, and
shall be subject to reinstatement pursuant to Section 6.
SECTION 12.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf


- 8 -

--------------------------------------------------------------------------------





of a Guarantor pursuant to this Guaranty Agreement shall be deemed
representations and warranties of such Guarantor under this Guaranty Agreement.
Subject to the preceding sentence, this Guaranty Agreement embodies the entire
agreement and understanding between each holder and the Guarantors and
supersedes all prior agreements and understandings relating to the subject
matter hereof.
SECTION 13.    AMENDMENT AND WAIVER.
Section 13.1.     Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that, other than as provided in
Section 17.1(a) of the Note Agreement, no amendment or waiver (a) of any of the
first three paragraphs of Section 1 or any of the provisions of Sections 2, 3,
4, 5, 6, 7, 11 or 13 hereof, or any defined term (as it is used therein), or (b)
which results in the limitation of the liability of any Guarantor hereunder
(except to the extent provided in the fourth paragraph of Section 1 of this
Guaranty Agreement) will be effective as to any holder unless consented to by
such holder in writing.
Section 13.2.     Solicitation of Holders of Notes.
(a)    Solicitation. Each Guarantor will provide each holder of any Notes
(irrespective of the amount of Notes then owned by it) with reasonably
sufficient information, reasonably far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof. Each Guarantor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 13.2 to each holder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.
(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
Section 13.3.     Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Guarantors and the holder nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder. As used herein, the term “this Guaranty
Agreement” and references thereto shall


- 9 -

--------------------------------------------------------------------------------





mean this Guaranty Agreement as it may be amended, modified, supplemented or
restated from time to time.
Section 13.4.     Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
Section 13.5.     Release. At the request and sole expense of the Company, a
Guarantor shall be released from its obligations hereunder in accordance with
Section 9.7 of the Note Agreement; provided, that the Company shall have
delivered to holders of Notes, at least five Business Days (or such lesser
period permitted in writing by the Required Holders) prior to the date of the
proposed release, a written request for such release identifying the relevant
Guarantor and referencing Section 9.7 of the Note Agreement, together with any
necessary certificates or other documentation required pursuant to Section 9.7
of the Note Agreement.
SECTION 14.    NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(a)    if to any Guarantor, to such Guarantor at c/o Green Brick Partners, Inc.,
2805 Dallas Parkway, Suite 400, Plano, TX 75093, to the attention of Chief
Financial Officer, or such other address as such Guarantor shall have specified
to the holders in writing, or
(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in the Purchaser Schedule to the Note Agreement, or
such other address as such holder shall have specified to the Guarantors in
writing.
SECTION 15.    MISCELLANEOUS.
Section 15.1.     Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guaranty Joinder substantially
in the form of Exhibit A attached hereto and delivering the same to the holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.
Section 15.2.     Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and


- 10 -

--------------------------------------------------------------------------------





any such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.
Section 15.3.     Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant. Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person. The section and subsection headings in this
Guaranty Agreement are for convenience of reference only and shall neither be
deemed to be a part of this Guaranty Agreement nor modify, define, expand or
limit any of the terms or provisions hereof. All references herein to numbered
sections, unless otherwise indicated, are to sections of this Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.
Section 15.4.     Further Assurances. At any time or from time to time upon the
request of the Required Holders, each Guarantor, and any of its Subsidiaries,
shall promptly execute, acknowledge and deliver all such further documents and
do such other acts as the Required Holders may reasonably request in order to
effect fully the purposes of the other Note Documents and this Guaranty
Agreement.
Section 15.5.     Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 15.6.     Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto
Section 15.7.     Jurisdiction and Process; Waiver of Jury Trial.
(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder of a Note in any suit, action or proceeding of the nature referred to in
Section 15.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage


- 11 -

--------------------------------------------------------------------------------





prepaid, return receipt requested, to it at its address specified in Section 14
or at such other address of which such holder shall then have been notified
pursuant to Section 14. Each Guarantor agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(c)    Nothing in this Section 15.7 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(d)    THE GUARANTORS AND EACH HOLDER OF ANY NOTES HEREBY (BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF) WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS GUARANTY AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH.
Section 15.8.     Reproduction of Documents; Execution. This Guaranty Agreement
may be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit any
Guarantor or any other holder of any Notes from contesting any such reproduction
to the same extent that it could contest the original, or from introducing
evidence to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the counterpart of this agreement shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.
[Remainder of Page Intentionally Blank; Signature Pages Follow]







- 12 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.
JBGL OWNERSHIP LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:     Treasurer


JBGL BUILDER FINANCE LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:     President




JBGL EXCHANGE LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


JBGL MUSTANG LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


GRBK FRISCO LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


A- 1

--------------------------------------------------------------------------------





GRBK EDGEWOOD LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


JOHNS CREEK 206, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


JBGL ATLANTA DEVELOPMENT, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


CB JENI HOMES DFW LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


THE PROVIDENCE GROUP OF GEORGIA, L.L.C.


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Vice President


A- 2

--------------------------------------------------------------------------------





THE PROVIDENCE GROUP OF GEORGIA CUSTOM HOMES, L.L.C.


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Vice President


TPG HOMES, L.L.C.


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Vice President


JBGL CHATEAU, LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


JBGL HAWTHORNE, LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    President


CB JENI BERKSHIRE PLACE LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


A- 3

--------------------------------------------------------------------------------





CB JENI – BRICK ROW TOWNHOMES, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


CB JENI MUSTANG PARK LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


NORMANDY HOMES CYPRESS MEADOWS, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


NORMANDY HOMES LAKESIDE, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


JBGL ATLANTA DEVELOPMENT 2014, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


A- 4

--------------------------------------------------------------------------------





GRBK GC, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


GRBK STRINGER, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


GRBK DEVORE, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


GRBKMP, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    Vice President


GRBK CHURCH STREET, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


A- 5

--------------------------------------------------------------------------------





GRBK HAYNES, LLC


By:     /s/ Richard A. Costello    
Name:    Richard A. Costello
Title:    President


TROPHY SIGNATURE HOMES, LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Chief Executive Officer


TSHH, LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Chief Executive Officer


TSHWS, LLC


By:     /s/ Jed Dolson    
Name:    Jed Dolson
Title:    Chief Executive Officer


A- 6